DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 4/23/2021.
Claims 17 and 22 have been amended.
No claims have been cancelled. Claims 1-16, 18, 23, and 27-28 were cancelled previously.
No new claims have been added.
Claims 17, 19-22, and 24-26 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 8-14, filed 4/23/2021, with respect to claims 17, 19-22, and 24-26 have been fully considered and are persuasive.  The rejection of claims 17, 19-22, and 24-26 has been withdrawn. 
Allowable Subject Matter
Claims 17, 19-22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 17 and 22, the prior art does not disclose or suggest the detailed user equipment and method as are now claimed, wherein the claimed timings are determined based on the specific claimed analysis of the structure of a previous subframe of a current subframe in combination with the other claimed factors such as the determined listen before talk type. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474